DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Element 11 used for complementary second threaded portion and screw thread
Element 19 used for complementary groove and circumferential groove.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-48, 51-52, 56-59, 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Viers (Patent No. 4,705,504) in view of Stephan (Publication No. US20130341297).
Regarding claim 45, Viers discloses: A breast pump and feeding kit for the pumping and feeding of breast milk, the kit comprising: a cup member (Figure A) having a breast engaging portion (Figure A) configured to seal to a breast (Column 1 lines 65-68); a container (Figure A); wherein the cup member (Figure A) and the container (Figure A) are configured to be removably (Abstract lines 6-7, cup member pump can be removed and put in purse) and sealingly connected (Figure A, Column 2 lines 35-38, element 34 seals the container to the cup member pump thereby sealing the container to the cup member pump) together and the container (Figure A) is configured to be (Figure A, Column 1 lines 35-38, the deformable container allows the user to thereby squeeze the cup member pump through the flexible walls of the container) by a user and released to create suction on the breast to pump breast milk (Column 2 lines 42-45) from the breast into the container (Figure A, the container collects the breast milk through the opening in the cup member pump).

    PNG
    media_image1.png
    344
    594
    media_image1.png
    Greyscale

Figure A
But Viers fails to disclose: a teat wherein the teat and the container are configured to be removably and sealingly connected together for feeding breast milk from the container to a baby. Stephan teaches: a teat (Figure 7, 600) wherein the teat (Figure 7, 600) and the container (Figure 7, 100) are configured to be removably and sealingly connected together (Paragraph 111 lines 2-4) for feeding breast milk from the container (Figure 7, 100) to a baby (Paragraph 105).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Stephan to include a teat to the container wherein the cup member pump can be replaced with the teat and be removably and sealingly attached to the container for feeding breast milk from the container to a baby thereby making the transition from pumping to feeding the baby easier and more convenient.
Regarding claim 46, Viers further discloses: The breast pump and feeding kit of claim 45, further comprising a ring member (Figure A, 34) configured to connect the cup member to the container (Column 2 lines 36-38, element 34 seals the container to the cup member pump, thereby sealing the container to the cup member).
But Viers fails to disclose: the ring member also being configured to connect the teat to the container in place of the cup member. Stephan teaches: the ring member  (Figure 7, 500) also being configured to connect the teat (Figure 7, 600) to the container (Figure 7, 100) in place of the cup member (Figure 41, 805).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Stephan to have ring member also being configured to connect the teat to the container in place of the cup member pump, thereby making the transition from pumping to feeding the baby easier and more convenient.
Regarding claim 47, Viers discloses a pump attached to a container via a ring attachment.
But Viers fails to disclose the ring member is rigid. Stephan teaches: The breast pump and feeding kit of claim 45, wherein the ring member (Figure 7, 500) is substantially rigid (Figure 22, 540, the ring has a continuous extrusion for screwing the ring member to the container. To be able to screw the parts together the ring and part of the container it is attaching to must be rigid for the ring and container to attach).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to Stephan to make the ring member rigid to provide enough support so that the ring can securely be screwed and sealed into the container, also providing support for the cup member pump and teat when they are connected to the container.
Regarding claim 48, Viers discloses a pump attached to a container via a ring attachment.
But Viers fails to disclose: the container comprises a rim comprising a screw thread to connect to a complementary screw thread on the ring member. Stephan teaches: The breast pump and feeding kit of claim 46, wherein the container (Figure 7, 100) comprises a rim (Figure 8, 205) comprising a screw thread (Figure 8, 235) to connect to a complementary screw (Figure 22, 235) thread on the ring member (Figure 7, 500).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Stephan to have the container comprise a rim comprising a screw thread to connect to a complementary screw thread on the ring member, thereby removably sealing the teat or cup to the container via the ring to prevent any leaks due to not having a solid sealing mechanism, such as a screw thread.
Regarding claim 51, Viers discloses: a container attached to a breast pump.
But Viers fails to disclose a teat and teat cover configured to connect to and at least partially cover the teat. Stephan teaches: The breast pump and feeding kit of claim 45, wherein the breast pump and feeding kit further comprises a teat cover (Figure 39, 900) configured to connect to and at least partially cover the teat (Figure 39, 900 can cover the whole teat).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to to include a teat cover that at least partially covers the teat to prevent spillage of the contents in the container through the tip of the teat, when the container is not upright.
Regarding claim 52, Viers discloses a pump and container.
But Viers fails to disclose: a teat, the cup member, or the container are formed from silicone. Chen teaches: The breast pump and feeding kit of claim 45 wherein one or more of the cup member, the teat (Figure 7, 600) and the container are formed from silicone (Paragraph 179).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Stephan to have the teat, cup member, or container made of silicone as the material is flexible, designed to hold high temperature fluids and is toxic free.
Regarding claim 56, Viers discloses: A breast pump comprising: a cup member (Figure A) having a breast engaging portion (Figure A) configured to seal to a breast (Column 1 lines 65-68); a container (Figure A) configured to be connected to the cup member  (Figure A, Column 2 lines 36-38, element 34 seals the container to the cup member pump thereby sealing the container to the cup member pump); and a ring member (Figure A, 34) configured to removably  (Abstract lines 6-7, cup member pump can be removed and put in purse) and sealingly connect the cup member to the container  (Column 2 lines 36-38, element 34 seals the container to the cup member pump thereby sealing the container to the cup member pump), wherein the container is configured to be deformed by a user (Column 1 lines 35-38, the deformable container allows the user to thereby squeeze the cup member pump through the flexible walls of the container) and released to create suction on the (Column 2 lines 42-45) to pump breast milk from the breast into the container (Figure A, the container collects the breast milk through the opening in the cup member pump).
Regarding claim 57, Viers discloses a cup attachment with pump attached to a container via a ring attachment. 
But Viers fails to disclose the ring member is rigid. Halliday teaches: The breast pump of claim 56, wherein the ring member (Figure 7, 500) is substantially rigid (Figure 22, 540, the ring has a continuous extrusion for screwing the ring member to the container. To be able to screw the parts together the ring and part of the container it is attaching to must be rigid for the ring and container to attach).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Stephan to make the ring member rigid to provide enough support so that the ring can securely be screwed and sealed into the container, also providing support for the cup member pump and teat when they are connected to the container.
Regarding claim 58, Viers discloses a cup attachment with pump attached to a container via a ring attachment. 
But Viers fails to disclose the container comprises a screw thread to connect to a complementary screw thread on the ring member. Stephan teaches: The breast pump of claim 56, wherein the container (Figure 7, 100) comprises a screw thread (Figure 8, 235) to connect to a complementary screw thread (Figure 22, 235) on the ring member (Figure 7, 500).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to to have the container comprise a screw thread to connect to a complementary screw thread on the ring member, thereby removably sealing the teat or cup to the container via the ring to prevent any leaks due to not having a solid sealing mechanism such as a screw thread.
Regarding claim 59, Viers discloses a cup attachment with pump attached to a container via a ring attachment.
But Viers fails to disclose the ring member comprises a tab configured to assist the user in screwing the ring member on to or off of the container. Stephan teaches: The breast pump of claim 58, wherein the ring member (Figure 7, 500) comprises a tab (Figure D) extending from a side of the ring member (Figure D), the tab (Figure D) configured to assist the user in screwing (Figure 22, 235)the ring member (Figure 7, 500) on to or off of the container (Figure 7, 100).

    PNG
    media_image2.png
    602
    882
    media_image2.png
    Greyscale

Figure D
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to to include a protruded tab that extends outward of the ring member to assist the user in screwing the ring member on or off the container by providing extra support for the users fingers to grasp the ring member.
Regarding claim 61, Viers discloses: The breast pump of claim 56, wherein the cup member (Figure A) seals to a rim of the container (Figure A) when the cup member (Figure A) is connected to the container (Figure A, Column 2 lines 36-38, element 34 seals the container to the pump thereby sealing the container to the pump at the top rim of the container).
Regarding claim 63, Viers further discloses: A breast pump of claim 56, wherein the cup member (Figure A) comprises a neck portion (Figure A) connected to the breast engaging portion (Figure A), the neck portion (Figure A) being narrower than the breast engaging portion (Figure A, it can be seen that the neck is narrower than the breast engaging portion).

Claims 49-50, 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Viers (Patent No. 4,705,504) in view of Stephan (Publication No. US20130341297) as applied to claims 46, 56, 61 above, and further in view of Chen (Publication No. US2017/0080135).
Regarding claim 49, Viers discloses: a pump attached to a container via a ring attachment.
But Viers fails to disclose: the cup member and the ring member each comprises an end groove configured to fit to the container and seal therewith. Chen teaches: The breast pump and feeding kit of claim 46, wherein the cup member (cup members 1 and 2) and the ring member (3) each comprises an end groove (Figure B) configured to fit to the container (4) and seal therewith (the cup members 1 and 2 attach to the ring member 3 that secures and seals the cup members to the container).

    PNG
    media_image3.png
    818
    1160
    media_image3.png
    Greyscale

Figure B
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Chen to have the cup member and ring member each comprises an end groove configured to fit to the container and seal therewith to provide a proper seal between the cup member and ring member, thereby completely sealing the cup member to the ring.
Regarding claim 50, Viers discloses:  a pump attached to a container via a ring member.
But Viers fails to disclose: the ring member comprises a connection flange wherein the teat comprises a circumferential groove configured to receive the connection flange. Stephan further teaches: the ring member (Figure C) comprises a connection flange (Figure C) and wherein the teat (Figure C) each comprises a circumferential groove (Figure C) configured to receive the connection flange (Figure C).

    PNG
    media_image4.png
    410
    622
    media_image4.png
    Greyscale

Figure C

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Stephan to have the ring member comprise of a connection flange and the teat comprises a circumferential groove configured to receive the connection flange to provide a proper seal between the cup member and ring member, thereby completely sealing the cup member to the ring.
Viers also fails to explicitly disclose: the ring member comprises a connection flange and wherein the cup member comprises a circumferential groove configured to receive the connection flange. Chen teaches: The breast pump and feeding kit of claim 46, wherein the ring member (3) comprises a connection flange (Figure B) and wherein the cup member (cup members 1 and 2) comprises a circumferential groove (Figure B) configured to receive the connection flange (Figure B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Chen to have the ring member comprise a connection flange wherein the cup member comprises a circumferential groove configured to receive the connection flange to provide a proper seal between the cup member and ring member, thereby completely sealing the cup member to the ring.
Regarding claim 60, Viers discloses a cup member pump attached to a container via a ring member.
But Viers fails to disclose: the ring member and the cup member comprises a connection flange and the other of the ring member and the cup member comprises a circumferential groove configured to receive the connection flange. Chen teaches: The breast pump of claim 56, wherein one of the ring member (3) and the cup member (Figure B) comprises a connection flange (Figure B) and the other of the ring member (3) and the cup member (Figure B, cup members 1 and 2) comprises a circumferential groove (Figure B) configured to receive the connection flange (Figure B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Chen to have a ring member and the cup member comprising a connection flange and the other of the ring member and the cup member comprising a circumferential groove configured to receive the connection flange to provide a proper seal between the cup member and ring member, thereby completely sealing the cup member to the ring.
Regarding claim 62, Viers discloses: Viers discloses a cup member attached to a container via a ring member.
Viers fails to disclose:  the cup member comprises an end groove configured to fit to the rim of the container and seal thereto. Chen teaches: The breast pump of claim 61, wherein the cup member (Figure B) comprises an end groove (Figure B) configured to fit to the rim  (Figure B) of the container (4) and seal thereto (Figure B, the cup members 1 and 2 are sealed in the ring member via edge groove which is sealed to the container when the ring member is screwed into the container).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Chen to include a cup member comprising an end groove configured to fit to the rim of the container and seal thereto to provide a proper seal between the cup member and ring member, thereby completely sealing the cup member to the ring and preventing any leakage.

Claims 53-55 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Viers (Patent No. 4,705,504) in view of Stephan (Publication No. US20130341297) as applied to claims 45 and 56 above, and further in view of Halliday (Publication No. 2013/0064479).
Regarding claim 53, Viers discloses a cup member with pump attached to a container via a ring member.
But Viers fails to teach: the spoon attachment comprising a spoon formation and an aperture extending from an interior surface of a connecting portion of the spoon attachment to the spoon formation to allow a liquid food to flow from the container to the spoon formation. Halliday teaches: The breast pump and feeding kit of claim 45, further comprising a spoon attachment (Figure 8, 800) configured to be removably and sealingly connected to the container (Figure 8, 408, removably seals 800 to the container), the spoon attachment comprising a spoon formation (Figure 8, 802) and an aperture extending from an interior surface of a connecting portion of the spoon attachment to the spoon  (Paragraph 61 lines 4-7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Halliday to be able to replace the cup member pump or teat with a spoon formation attachment to orient toward the different stages of child development (Paragraph 4).
Regarding claim 54, Viers discloses a detachable pump that can be connected to a container via a ring member. 
But Viers fails to disclose: a sipping straw attachment configured to be removably and sealing connected to the container, the sipping straw attachment comprising a straw and a nozzle. Halliday teaches: The breast pump and feeding kit of claim 45, further comprising a sipping straw attachment (Figure 9, 900) configured to be removably and sealing connected to the container (Figure 10, Ring 1000 is used to removably secure and seat the straw attachment to the container), the sipping straw attachment comprising a straw (Figure 9, 910) and a nozzle (Figure 9, 902).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Halliday to be able to replace the cup member pump or teat with a sipping straw attachment to orient toward the different stages of child development (Paragraph 4).
Regarding claim 55
But Viers fails to disclose: a container lid configured to connect to and close the container. Halliday teaches: The breast pump and feeding kit of claim 45, further comprising a container lid configured to connect to and close the container (Paragraph 64 lines 15-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Halliday to be able to replace the cup member pump or teat with a lid to securely store the contents in the container until it can be drunk.
Regarding claim 64, Viers discloses: The breast pump of claim 56, wherein the cup member (Figure A) comprises a breast engaging portion (Figure A) configured to seal to a breast (Column 1 lines 65-68) about an opening of the breast engaging portion (Figure A).
But Viers fails to disclose: the breast engaging portion opens at an oblique angle to an axis of the container. Halliday teaches: the breast engaging portion opens at an oblique angle (Figure E) to an axis of the container (Figure E).

    PNG
    media_image5.png
    622
    544
    media_image5.png
    Greyscale

Figure E
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Viers to incorporate the teachings of Halliday to make the container point at an oblique angle, which would make the breast engaging portion also point at an oblique angle, making it convenient for the user to position the breast engaging portion when pumping.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yanase (Patent No. US 3977405) (interchangeable cum member and teat with teat lid; ring member attachment, screw mechanism);
Signorini (Patent No. US 5020679) (container, teat, securing ring member;
Becsi (Publication No. US 2012/0315353) (various top attachments).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                       

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733